Citation Nr: 9935814	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-15 440	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1966.  He was on nonpay status from February 2 to July 6, 
1966.

By a decision entered in September 1983, the RO in 
Wilmington, Delaware, denied service connection for 
pancreatitis.  The veteran was notified of the RO's decision, 
and his appellate rights, but did not initiate an appeal 
within one year.  38 C.F.R. § 19.129 (1983).  Consequently, 
the RO's decision became final.  38 C.F.R. § 20.1103 (1999).

In October 1992, the RO in Philadelphia, Pennsylvania, 
entered a decision denying an application to reopen the claim 
of service connection for pancreatitis.  38 U.S.C.A. § 5108 
(West 1991).  The veteran appealed that determination to the 
Board of Veterans' Appeals (Board), and the Board remanded 
the matter for further development in June 1995.  The claims 
folder was transferred to the RO in Huntington, West 
Virginia, in July 1995, due to a change in the veteran's 
residence, and the case was subsequently returned to the 
Board.

In November 1996, the Board denied the veteran's motion for 
hearing pursuant to 38 C.F.R. § 20.1304(a), because the 
request was made after the expiration of the 90-day period 
described in that provision, and because good cause for the 
hearing had not been shown.  Thereafter, in February 1997, 
the Board denied the application to reopen the claim of 
service connection for pancreatitis.  The Board found that 
the case was "not so medically complex or controversial as 
to warrant its submission for an opinion by a medical expert 
outside the VA framework," and that the evidence received 
since the time of the September 1983 denial was not "new and 
material" because it did not, "when viewed in the context 
of all the evidence, both old and new . . . present a 
reasonable possibility of a change in that outcome."

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In a January 1999 order, the Court noted that 
the test for materiality set forth in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test), had recently been invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court noted that the Federal Circuit had held that VA's 
regulation on reopening, 38 C.F.R. § 3.156(a), is a 
"reasonable interpretation" of the materiality requirement 
in 38 U.S.C.A. § 5108, and is to govern decisions on whether 
to reopen previously adjudicated claims.  Because the Board 
had relied on the Colvin test when it considered the 
veteran's appeal in February 1997, and had not made any 
specific findings relative to the language in section 
3.156(a), the Court vacated the Board's decision, and 
remanded the matter for readjudication.

In remanding the case to the Board, the Court also directed 
the Board to consider whether the veteran should be afforded 
a hearing, and whether he would be prejudiced by the Board's 
adjudication of his request for an independent medical 
opinion, in accordance with "fair-process and notice 
concerns" described in Bernard v. Brown, 4 Vet. App. 384, 
394 (1993), under circumstances where the RO has not made any 
findings on the matter.  As to the veteran's assertion that 
the RO failed to fulfill its duty to assist him in obtaining 
medical records from a correctional facility, the Court held 
that VA did not have a duty to assist him because he had not 
submitted a well-grounded claim for service connection.  In 
this regard, the Court observed, "[T]here is no medical 
evidence of a nexus between his claimed pancreatitis and his 
service."  Finally, with respect to the veteran's 
constitutional arguments, the Court instructed the veteran 
that he must exhaust the available administrative remedies by 
first presenting such claims to VA for consideration, before 
raising them with the Court.

In May 1999, the Board wrote the veteran and notified him of 
his right to submit additional argument and evidence in 
support of his appeal.  In July 1999, his representative 
submitted a written brief.  In August 1999, the Board wrote 
the veteran in an effort to determine whether he still 
desired to have a hearing on appeal, in accordance with the 
Court's recent decision in Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999) (holding that when the Court remands 
a matter to the Board for readjudication, the veteran's right 
to request a hearing under 38 C.F.R. § 20.1304(a) is 
renewed).


REMAND

As noted above, the Board employed the now-invalidated Colvin 
test for materiality when it adjudicated this matter in 
February 1997.  A review of the record shows that the RO 
likewise employed the Colvin test when developing the 
veteran's appeal.  In supplemental statements of the case 
(SSOCs), dated in May and July 1996, the RO stated that, 
"[t]o justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
(Emphasis added.)  In view of the fact that the RO has not 
yet considered whether the evidence submitted is "new and 
material" under the standards set forth in 38 C.F.R. 
§ 3.156(a) and the Federal Circuit's decision in Hodge, and 
in order to avoid the possibility of prejudice to the 
veteran, the Board will remand this matter to the RO.  Cf.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Following the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court had the opportunity 
to discuss the relationship between determinations of new and 
material evidence to reopen and those of well-groundedness.  
See Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded"); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight). 

The Board will also remand the matter to the RO so that the 
veteran can be afforded the opportunity for a Board hearing.  
As noted above, the Board, by a letter dated in August 1999, 
sought clarification from the veteran as to whether he still 
desired a hearing before the Board.  The Board informed him 
that if he did not respond to the letter within 30 days, the 
Board would assume that he wanted a Board hearing at the RO, 
and would make arrangements to have his case remanded for 
that purpose.  As the 30-day period has expired, and no 
response has been received from the veteran, a remand is 
required.  38 C.F.R. § 19.9 (1999).
In the 1997 decision the Board denied the veteran's request 
that his case be referred to an independent medical expert 
for an opinion regarding the onset of pancreatitis.  Such 
determination was made pursuant to 38 U.S.C.A. § 7109 (West 
1991) and its implementing regulation, 38 C.F.R. § 20.901(d) 
(1996), which provided authority for such opinions, when 
warranted due to medical complexity or controversy, in the 
judgment of the Board.  Pursuant to the law, the Board may 
consider the opinion of an independent medical expert without 
reference to the RO, so long as certain procedural safeguards 
designed to give the appellant notice and an opportunity for 
response are followed.  See VAOPGCPREC 16-92.  In view of the 
Court's discussion of the Board's adjudication of this 
matter, it is directed that the veteran and his 
representative be advised at this juncture that they may 
submit further argument or evidence for later consideration 
by the Board.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the 
record on appeal.  Such can include any 
argument, testimony or evidence he 
wishes to submit concerning his request 
that the Board refer his appeal to an 
independent medical expert for an 
opinion.  Any additional material 
received should be associated with the 
claims folder.

	2.  After the veteran has been given an 
opportunity to supplement the record, 
the RO should take adjudicatory action 
on the matter of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for pancreatitis.  In so 
doing, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(a) 
and the Federal Circuit's decision in 
Hodge.  In the event such action is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
the opportunity to respond thereto.  

	3.  If it is found that new and material 
evidence has been submitted, and the 
claim is reopened, the next step is a 
determination of whether the claim for 
service connection for pancreatitis is 
well-grounded.  See Elkins, supra.  
However, the attention of the RO is 
directed to the Court's finding, based 
on the evidence before it in February 
1999, that the veteran's claim was not 
well-grounded, because it lacked medical 
nexus evidence linking pancreatitis to 
his military service.  In the event 
additional evidence (which was not 
before the Court at the time of its 
decision) is submitted into the file, 
the question of whether the claim is 
well grounded should be readjudicated.  
Adverse action taken in either event 
requires the issuance of a supplemental 
statement of the case, as above, with 
the opportunity provided for response.  

4.  If it is determined that the claim is 
well-grounded, any further development 
deemed warranted by the RO should be 
undertaken, to include another request 
for the records compiled by Phelps 
Correctional Center relating to treatment 
allegedly afforded the veteran from 
February 1966 until 1969.  

	5.  After the above development has been 
completed, the RO should schedule the 
veteran for a hearing before a member of 
the Board at the RO.  He and his 
representative should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at a Board 
hearing, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


